Béck, J.
The decision of this case turns upon the facts proved, which are few and simple. One of the defendants testifies positively to the payment of the taxes before the sale, and that he received a tax receipt from the proper officer. This receipt was mutilated by a child, and was afterward lost. His evidence is corroborated in important particulars by another witness.
■ In behalf of the plaintiff the treasurer testifies that'no record of the payment of the taxes is found in the office, and the usual “ stub " is not to be found, from which, according to the custom and manner of doing business, the receipt would have been cut. There is no direct evidence denying the payment of the taxes.
The évidence is not sufficient to overcome the positive corroborated testimony of this defendant, who is not impeached, and whose statements must receive the consideration due a credible witness.
■ The judgment of the court below is reversed, and the cause remanded for a judgment to accord with this opinion.
Reversed,